Citation Nr: 1516247	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a bilateral shoulder disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to January 1986, January 1986 to July 1989, and July 1989 to December 1992.  The Veteran also had service from December 1992 to December 1996.  However, the latter period concluded with a discharge other than honorable; therefore, it is not qualifying service for VA compensation purposes.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has military service from July 15, 1982 to December 21, 1996, inclusive.  

2.  During the period of military service from December 22, 1992 to December 21, 1996, the Veteran accepted a Discharge in Lieu of Trial by Court-Martial for failure to obey a lawful general regulation, driving while intoxicated, and making a false statement.  

3.  The less than honorable discharge from this latter period of service statutorily bars the Veteran from VA benefits, as noted in the October 2009 administrative decision.  Consequentially, any current disability found related to an injury or disease during the period between December 22, 1992 and December 21, 1996, cannot be service connected. 

4.  The Veteran has been clinically diagnosed with retropatellar pain syndrome and degenerative joint disease of the knees bilaterally. 

5.  The Veteran's bilateral knee disorder has been clinically linked to an injury occurring in period of non-qualifying service.  

6.  The Veteran has been clinically diagnosed with degenerative arthritis of the right ankle.  

7.  Although the Veteran had a number of right ankle sprains during active service, the etiology of the current right ankle disability occurred during a period of non-qualifying service.    

8.  The Veteran has not been clinically diagnosed with a disability affecting the shoulders bilaterally. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to his service connection claims with an October 2009 notice.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, and post-service treatment records with the claims file.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded VA examinations pertinent to the claims on appeal in December 2009 and July 2012.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

This has been interpreted as a three-element test based on nexus requiring: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Here, the Veteran has degenerative joint disease, an arthritic condition affecting his ankle and knees.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A.  Bilateral Knee

The Veteran has multiple current knee disabilities, the most prominent of which are noted on the July 2012 VA examination report.  In the right knee, he has residuals of patellofemoral syndrome progressing to patellofemoral syndrome and degenerative joint disease, and retropatellar pain syndrome.  In his left knee, he has retropatellar pain syndrome.  Therefore, the first element is met. 

The Veteran claims his knee disabilities are a result of injuries incurred during service.  The Veteran is competent to report symptoms and any personal observations, such as the occurrence of pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not, however, competent to opine as to the etiology of his knee disabilities.  Determining the etiology of complex medical conditions, such as arthritis, requires medical training not capable of lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).   In finding such medical knowledge, the Board turned to the medical record including the Veteran's service and post-service treatment records. 

The service treatment records support the existence of injuries to the left and right knee.  Beginning with review of the left knee, at enlistment, the Veteran reported having fluid in his left knee during high school.  An orthopedic consult was conducted in December 1981 to determine if the Veteran had any residual issues.  Examination of the left knee revealed that the Veteran had full range of motion in the left knee, and that he was able to do all activity.  The examiner determined that the Veteran had a normal left knee. 

The first issues of left knee dysfunction are seen years later in May 1984 when the Veteran reported difficulties stemming from a March 1984 basketball injury.  Examination of the knee noted lateral patella tenderness, and instability, while maintaining full range of motion.  He was diagnosed with an inflamed patella tendon and prescribed a knee brace. 

During an October 1989 periodic examination, the Veteran reported no issues with his left knee, and none were noted on the examination report.  

The Veteran injured his left knee yet again in February 1991.  When playing football, he suffered a grade 2 medial collateral ligament (MCL) sprain.  After ignoring the issue for a week, his knee became immobilized.  Upon examination, the Veteran was positive for swelling, tenderness, and reduced range of motion.  
By March 1991, the Veteran was in rehab and wore a brace related to the MCL sprain.  

As for the right knee, the November 1981 enlistment examination was negative for any issues related to the right knee, and no complaints of pain or other issues were made by the Veteran until February 1984.  In February 1984, the Veteran attended a sick call visit with complaints of pain above the right patella following a basketball game injury.  Despite the complaints of pain, the Veteran had full range of motion.  

The Veteran was put on brief activity restriction in March 1984 after a diagnosis of jumpers' knee, but he appeared to bounce back.   Knee pain did not return until February 1989.  In February 1989, the Veteran reported right knee pain when running on cobblestone.  These symptoms appeared to resolve within a short period.  During an October 1989 periodic exam, the Veteran did not report any issues related to his right knee.  

More complex issues involving the knees would not be seen until 1995, during the Veteran's non-qualifying period of service.  In February 1995, the Veteran was diagnosed with bilateral retropatellar pain syndrome, which led to a rupture of his right patellar tendon in June 1995.  Also during this period, the Veteran continued to report pain in the left knee.  

Post-service, the Veteran continued having problems with his knees, as noted in records supplied by the Leonard Wood Army Community Hospital.  In an October 1999, he Veteran reported pain, swelling, and clicking in his right knee.  In August 2000, and January 2002, the Veteran reported pain and swelling in his left knee.  Although these examinations note symptoms the Veteran reported, they did not provide any nexus statements relating his current symptoms to qualifying service.  Accordingly, VA scheduled the Veteran for examinations.  The first examination, examining only the right knee, occurred in December 2009.  The second examination, evaluating both knees, occurred in July 2012.  

The December 2009 examiner opined that the right knee degenerative joint disease is as least as likely as not cause by or a result of a right patellar tendon repair.    The rationale provided is that degenerative changes within the knee after surgical procedures are a common place condition. The Veteran had already one repair and the subsequent development of degenerative changes is indicative of his current condition.  X-rays of the right knee revealed osteophytes.  In sum, the examiner relates the Veteran's current right knee disability to the 1995 surgery, which occurred many years after the end of the period of consideration.  

The July 2012 examiner, considering both the qualifying period of service and the non-qualifying period, opined that "the Veteran's current bilateral knee conditions as detailed in the Knee [Disability Benefits Questionnaire] are secondary to orthopedic conditions that became persistent as of 1995.  Therefore, the Veteran's claimed bilateral knee conditions are less likely than not incurred in or caused by in-service injury, event or illness during the active duty service period of consideration for this claim."  The rationale provided for the examiner's opinion is that although the Veteran had a number of injuries affecting both knees during the qualifying service period, the actual diagnosis of conditions related to the current condition occurred in 1995, as part of the non-qualifying period.  The examiner also noted that there was no indication that the Veteran had a chronic knee condition since he continued to play sports through the end of the qualifying period, and up until the 1995 tendon rupture.  Without any link made between the current disabilities and the Veteran's qualifying service, the Board must deny his service connection claim.  The current knee disabilities are a result of an injury during the non-qualifying period.  Without any competent medical opinion to the contrary, the appeal is denied.

B.  Right Ankle

The Veteran has a current right ankle disability.  X-rays of the right ankle as a part of a July 2012 VA examination revealed degenerative joint disease in the right ankle.  This meets the first element of service connection. 

The Veteran contends that his right ankle disability is related to a series of ankle sprains during service.  The Veteran is competent to report symptoms and any personal observations, such as pain in his ankle.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not, however, competent to opine as to the etiology of his right ankle disability.  Determining the etiology of complex medical conditions, such as arthritis, requires medical training not capable of lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).   In finding such medical knowledge, the Board turned to the medical record including the Veteran's service and post-service treatment records.

The Veteran's reported history of right ankle sprains is well documented in the service treatment record.  In November 1983, the Veteran reported pain in his right ankle lasting two weeks.  The treating professional opined that the pain was due to possible slowly resolving tendonitis.   In the same month, the Veteran twisted his right ankle when playing basketball.  At the time of the incident, the treating professional noted swelling and tenderness around the ankle, with limited range of motion and some tightness in the Achilles tendon.  The ankle was negative for dislocation.  There is also a report of a sprain in February 1990.  These right ankle injuries support a finding of an in-service injury during the Veteran's qualifying active service.  

The next instance of an ankle injury occurs after the qualifying active duty period in January 1993 when he dislocated his right ankle requiring surgical intervention. After surgery, the Veteran had multiple follow-up appointments beginning that same month through March 1996.   

Post-service, the Veteran reported having a bump on his right ankle in September 2003 during an evaluation at Mid-Missouri Orthopedic and Sports Medicine.  He reported right ankle pain in a June 2005 appointment at the Leonard Wood Army Community Hospital.  These records detail the Veteran's condition at the time of the appointment and his subjective medical history, but do not provide any opinion as to whether the right ankle condition is related to service.  With no opinions of record, VA scheduled the Veteran for a VA examination in July 2012 to determine whether there is nexus between the Veteran's current right ankle disability and in-service injuries.  

The July 2012 VA examiner opined that the Veteran's chronic pain and dysfunction in his right ankle is consistent with the January 1993 traumatic injury to his right ankle sustained after the active duty period of consideration.  Prior to this injury, the examiner noted the history of ankle sprains but opined that they were not chronic in nature because the Veteran was not precluded from his activities, including military sponsored sports (football, basketball).  Based on this rationale, the examiner concluded that the Veteran's claimed condition of his right ankle was less likely than not incurred in or caused by his 1993 injury as the onset was after the active duty period being considered.  Since the etiology of the Veteran's right ankle disability occurred outside of the qualifying period, the Board is unable to grant service connection.  

C.  Bilateral Shoulders 

The Veteran asserts that he has a current disability affecting his shoulders due to injuries sustained in service.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  "In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Due to the lack of a current diagnosis, but the Veteran's continued assertions of a shoulder disability, VA scheduled the Veteran an examination of the arm and shoulder in July 2012.  The July 2012 examination report included a review of the medical history reported by the Veteran as well as that documented in the STRs; and included a complete physical examination.  The history of isolated injuries in service was recounted.  However, upon physical examination, the examiner found "insufficient objective medical findings to establish a chronic right or left shoulder condition to support the Veteran's subjective complaints."  The examiner found that both shoulders had full range of motion, and there was no evidence of degenerative or traumatic arthritis. Furthermore, the examiner found no treatment records, except for a couple of acute incidents during service, documenting complaints or treatment for a shoulder related medical condition.  To the extent the Veteran asserts that he  suffers from shoulder pain, the Board notes that pain alone, without an underlying pathology, is not a disability for VA compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Without a showing of a current shoulder disability, the Board must deny this service connection claim as a matter of law. 





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a right ankle disability is denied. 

Service connection for bilateral shoulder disability is denied. 





______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


